Judgment modified in accordance with opinion in Trustees ofPresbytery v. Westminster Presbyterian Church (222 N.Y. 305), by substituting in place of the provision marked "second" in the judgment of the Trial Term a provision which shall read as follows: "Second. Plaintiff's title to and possession of said property are subject to the provisions of the Religious Corporations Law of the State of New York, including article 4 of said law," and as so modified said judgment is affirmed, without costs.
Concur: HISCOCK, Ch. J., CHASE, CUDDEBACK, HOGAN, POUND and ANDREWS, JJ. Not sitting: McLAUGHLIN, J. *Page 643